In the

    United States Court of Appeals
                For the Seventh Circuit
                    ____________________
No. 18‐1982
VANESSA MATHEWS and RANDY MATHEWS
                                 Plaintiffs‐Appellants,
                                v.

REV RECREATION GROUP, INC.,
                                                Defendant‐Appellee.
                    ____________________

        Appeal from the United States District Court for the
        Northern District of Indiana, Fort Wayne Division.
            No. 1:15‐cv‐247 — William C. Lee, Judge.
                    ____________________

       ARGUED APRIL 2, 2019 — DECIDED JULY 26, 2019
                ____________________

   Before HAMILTON, BARRETT, and SCUDDER, Circuit Judges.
   BARRETT, Circuit Judge. Vanessa and Randy Mathews pur‐
chased an RV, which came with a one‐year warranty from the
manufacturer, REV Recreation Group, Inc. The RV was rid‐
dled with problems from the time that they bought it, and
these problems ultimately led the Mathews to sue REV. We
sympathize with the Mathews’ plight; they bought a lemon.
But because they have not shown that REV failed to honor its
2                                                  No. 18‐1982

warranties or that the warranty provisions were unconscion‐
able, we must affirm the district court’s grant of summary
judgment to REV.
                               I.
    Vanessa and Randy Mathews purchased a Holiday Ram‐
bler Presidential RV on May 7, 2014 from Mellott Brothers
Trailer Sales, Inc. The RV came with a warranty from the man‐
ufacturer, REV Recreation Group, Inc., which limited both ex‐
press and implied warranties to one year from the purchase
date. To take advantage of the warranty, the Mathews had to
notify REV or an authorized dealer within five days of discov‐
ering a defect. Moreover, the warranty stated that “[i]f the re‐
pair or replacement remedy fails to successfully cure a defect
after [REV] received a reasonable opportunity to cure the de‐
fect[], your sole and exclusive remedy shall be limited to War‐
rantor paying you the costs of having an independent third
party perform repair(s) to the defect(s).” The Mathews were
told about the warranty when they bought the RV, but they
were not initially given a hard copy.
    The Mathews say that they encountered problems with
the RV almost as soon as they drove it off the lot. They called
the dealership to report that there were issues with the inte‐
rior lights, the refrigerator, and the leveling system. The Mel‐
lott Brothers service manager recommended that they go to
an auto parts store and replace the fuses in order to fix the
issues, which they did. The Mathews say that they also no‐
ticed other problems on this first trip: water leaked from the
shower, and the TV and DVD player didn’t work. But they
didn’t contact anyone about these issues.
No. 18‐1982                                                 3

    A month later, the Mathews went on another trip and
claim to have had even more difficulty: the converter was
blowing fuses, the leveling jacks worked only intermittently,
the curbside slide cable broke, and there were still problems
with the TV and DVD player. After calling the Mellott Broth‐
ers again, the Mathews were given the number for REV so
that they could locate an authorized repair center. REV told
them that they could go to a local dealer near them, Johnson’s
RV, but would need to obtain approval from REV before the
dealer performed repairs that would be covered under the
warranty. Johnson’s RV completed the repairs and told the
Mathews that the repair work was covered, but neither the
Mathews nor anyone from Johnson’s RV ever contacted REV
about this work (though notably, the Mathews were never
forced to pay for the repairs). This happened again a few
months later when Johnson’s RV fixed the curbside slide ca‐
ble—no one notified REV that repair work had been done.
    Around a month later, the Mathews contacted REV to in‐
form them that they were having issues with the RV. REV ar‐
ranged to repair the RV at its factory store. After completing
the repairs, it issued an extended goodwill warranty for “de‐
fective workmanship or materials in manufacturing”—alt‐
hough the warranty specifically excluded an extension of the
limited warranty “or any other warranties.”
    In March 2015, the Mathews again contacted REV, this
time about problems with the cable for the air conditioning
unit, the main slide, and the sealing tape on the slides. The
Mathews asked REV to buy back the RV, but REV declined to
do so and instead promised to repair the issues pursuant to
the warranty. REV arranged to pick up the RV to repair it and
4                                                        No. 18‐1982

once again extended the goodwill warranty. In May 2015,
REV also provided the Mathews a copy of the warranty.
    REV returned the RV to the Mathews in June 2015, and the
Mathews never again took the RV to REV or any other author‐
ized or independent dealer for repair. Instead, their attorney
sent a letter to REV in July 2015 alleging that it had breached
its warranties. Fed up, the Mathews filed suit soon after. In
their amended complaint, they alleged breaches of express
and implied warranties, as well as violations of both the Indi‐
ana Deceptive Consumer Sales Act (IDCSA) and the Mag‐
nuson–Moss Warranty Act.1 They claimed that REV had
failed to fix the TV, DVD player, and air conditioning/slide
out seals. They also asserted that in 2016, after they had filed
suit, they noticed problems with the kitchen cabinets, a latent
issue with the water tank, and that the rear of the coach was
falling out. The Mathews conceded, however, that they did
not raise this second group of issues with REV within the one‐
year warranty period.
    REV moved for summary judgment on all counts, and the
district court granted the motion. It explained that “while the
facts and evidence support the Mathews’ contention that the
RV had numerous problems, they do not support the allega‐
tions that REV failed to honor its warranties.” Because REV
was not given a reasonable opportunity to cure any defects,
the court said, REV did not breach its express or implied war‐
ranties. It also concluded that the warranty’s limitations were
not unconscionable. And because the alleged warranty violat‐
ins had been the basis for the Matthews’ claims under both

1 The Magnuson–Moss Warranty Act is a federal statute that, among other
things, permits consumers to sue to enforce state law warranty obliga‐
tions. See 15 U.S.C. § 2310(d)(1).
No. 18‐1982                                                    5

the IDCSA and the Magnuson–Moss Warranty Act, the court
held that those claims failed too.
    The Mathews appealed. Although, as the district court
rightly noted, “[t]his case is a cluttered mess of immaterial
factual disputes, unsupportable claims and maze‐like presen‐
tation of arguments,” we gather that the Mathews raise the
same arguments before us that they did below: that REV
breached express and implied warranties and that REV vio‐
lated both the IDCSA and the Magnuson–Moss Warranty Act.
                               II.
    The Mathews first argue that REV breached its express
warranty. To prevail on a breach of warranty claim in Indiana,
a plaintiff must prove (1) the existence of a warranty, (2) a
breach, (3) causation, and (4) damages. See Peltz Const. Co. v.
Dunham, 436 N.E.2d 892, 894 (Ind. Ct. App. 1982). REV argues
that the Mathews cannot establish a breach because it re‐
paired all of the issues that the Mathews presented to it dur‐
ing the warranty period. Indeed, the Mathews admit that they
failed to give REV a chance to complete any new repairs after
REV returned the RV to them in June 2015.
    But the Mathews argue that REV still breached the war‐
ranty because, under Indiana law, a warranty can be breached
“[w]here circumstances cause an exclusive or limited remedy
to fail of its essential purpose.” Ind. Code § 26‐1‐2‐719(2); see
also Perry v. Gulf Stream Coach, Inc., 814 N.E.2d 634, 643 (Ind.
Ct. App. 2004). The district court concluded that because the
Mathews had not given REV a reasonable opportunity to cure
the defects, which the warranty required, the warranty could
not have failed in its essential purpose. See Anderson v. Gulf
6                                                     No. 18‐1982

Stream Coach, Inc., 662 F.3d 775, 783–84 (7th Cir. 2011) (ex‐
plaining that, under Indiana law, the buyer has to give the
seller a reasonable opportunity to cure “if the terms of the
warranty impose that requirement”); Aamco Transmissions v.
Air Sys., Inc., 459 N.E.2d 1215, 1217 (Ind. Ct. App. 1984). We
agree.
    The Mathews rightly note that REV was in fact given a
chance to fix at least some of the issues: the TV, the DVD
player, and the air conditioning/slide out seals. But even as‐
suming that we can count the repair attempts at Johnson’s
RV—and it’s doubtful that we should because REV was not
notified about them—REV had only two chances to fix each
of these problems. Under Indiana law, two chances is not a
reasonable opportunity to cure the defects such that the war‐
ranty failed of its essential purpose. Cf. General Motors Corp. v.
Sheets, 818 N.E.2d 49, 53 (Ind. Ct. App. 2004) (explaining that
under Indiana’s Lemon Law, “[a] reasonable number of at‐
tempts is considered to have been undertaken if the noncon‐
formity has been subject to repair at least four times but contin‐
ues to exist or if the vehicle has been out of service for at least
thirty business days and the nonconformity continues to ex‐
ist” (emphasis added)); Mayew v. Chrysler, LLC, 2008 WL
4447707, at *4 (Del. Super. Ct. 2008) (explaining that under the
Delaware Warranty Act, “a plaintiff must permit the dealer at
least four opportunities to attempt to repair the alleged de‐
fect”).
   And even if the Mathews could show that REV had a rea‐
sonable opportunity to repair the RV’s defects, the limited
warranty did not fail in its essential purpose because the
Mathews did not avail themselves of the contract’s back‐up
remedy—which required that if REV failed to cure a defect,
No. 18‐1982                                                                7

the Mathews’ “sole and exclusive remedy shall be limited to
Warrantor paying you the costs of having an independent
third party perform repair(s) to the defect(s).”
    The Mathews next argue that REV breached the implied
warranty of merchantability by selling them an RV that was
not in merchantable condition at the time that they bought it.
But here too the Mathews’ failure to give REV a reasonable
opportunity to cure the alleged defects is fatal to their claim.2
Recognizing this, the Mathews instead contend that the war‐
ranty’s limitations—for both the express and implied warran‐
ties—were unconscionable for two main reasons. First, they
didn’t receive a copy of the warranty at the time of purchase.
Second, the one‐year limited warranty period was an insuffi‐
cient amount of time for them to recognize a latent defect like
the water tank.
    Indiana courts have held that an unconscionable contract
is one that “no sensible man not under delusion, duress or in
distress would make, and … no honest and fair man would
accept.” Weaver v. Am. Oil Co., 276 N.E.2d 144, 146 (Ind. 1971)
(citation omitted). The district court correctly held that the
Mathews’ arguments did not satisfy that standard. As for



2 In one conclusory sentence and citation, the Mathews suggest that they
did not have to give REV an opportunity to cure its failure to comply with
the implied warranty. But without anything more by way of argument or
citation to Indiana case law, we do not consider the argument. See United
States v. Dunkel, 927 F.2d 955, 956 (7th Cir. 1991) (“A skeletal ‘argument,’
really nothing more than an assertion, does not preserve a claim.”); United
States v. Giovannetti, 919 F.2d 1223, 1230 (7th Cir. 1990) (“A litigant who
fails to press a point by supporting it with pertinent authority, or by show‐
ing why it is a good point despite a lack of supporting authority or in the
face of contrary authority, forfeits the point.” (emphasis omitted)).
8                                                  No. 18‐1982

their claim that the warranty was unconscionable because
they didn’t receive a hard copy, the district court observed:
       [T]he Mathews were aware of the Limited War‐
       ranty and its terms, and even took advantage of
       it by having repair work done at REV’s factory
       on two (and only two) occasions, so they cannot
       claim now that any of its terms or limitations are
       unconscionable based on the fact that they did
       not receive [a] physical copy of it at the time of
       sale.
In other words, the Mathews cannot have it both ways: rely‐
ing on the contract when it works to their advantage to get
repairs done and then alleging that it is unconscionable when
it doesn’t. See Dixon v. Monaco Coach Corp., 2009 WL 187837,
at *3 (N.D. Ind. 2009) (“[T]he evidence is undisputed that the
Dixons took advantage of the warranty prior to the filing of
their claim, requesting and receiving numerous repairs from
Monaco during the applicable warranty period. As such, the
Dixons can not [sic] now argue that they are suddenly sur‐
prised by the application of the limited warranty and its terms
relating to the filing of breach of warranty claims.”). And as
for the Mathews’ contention that the warranty’s one‐year time
limitation was unconscionable, the district court rightly noted
that “[t]he possibility that a latent defect may exist is one of
the risks present at the time the contract is formed, and does
not, in and of itself, render a contract unconscionable.” (quot‐
ing Popham v. Keystone RV Co., 2016 WL 4993393, at *6 (N.D.
Ind. 2016)). We thus agree with the district court that the con‐
tract’s limited warranty was not unconscionable—it was not
one that “no honest and fair man” would accept. See Weaver,
276 N.E.2d at 146.
No. 18‐1982                                                9

   Finally, because the Mathews have not established that a
warranty was breached or that the limitations in the warranty
were unconscionable, their remaining claims under the
IDCSA and Magnuson–Moss Warranty Act, which were
based on the same arguments, fail as well.
                            ***
    We are sympathetic to the Mathews; they were sold an RV
that had problems from the day that they bought it. But be‐
cause they have not established that REV breached its express
or implied warranties—or any other law—we agree with the
district court that their claims fail.
                                                AFFIRMED.